Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 10, 2008
(the “Effective Date”) is between Navigant Consulting, Inc., a Delaware
corporation (the “Company”), and Thomas A. Nardi (the “Executive”).
RECITALS
     A. The Company desires to obtain the benefits of the Executive’s knowledge,
skills, and experience by employing the Executive as its Executive Vice
President and Chief Financial Officer upon the terms and subject to the
conditions of this Agreement.
     B. The Executive desires to be employed by the Company in such position
upon the terms and subject to the conditions of this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing premises and mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, for the period stated in Paragraph 2 hereof.
2. Employment Term. The term of the Executive’s employment by the Company under
this Agreement will begin on November 10, 2008, and will continue, subject to
earlier termination as provided in Paragraph 7 hereof, for a rolling one-year
period, such that the remainder of the term shall always be one full year,
subject to either party being able to reduce or limit the term, by written
notice provided as set forth in Paragraph 12(b) hereof (the “Employment Term”).
3. Position and Responsibilities. During the Employment Term, the Executive
agrees to serve the Company, and the Company shall employ the Executive as its
Executive Vice President and Chief Financial Officer. During the Employment
Term, the Executive shall possess such broad powers and perform such duties and
functions as are normally incident to the positions of Executive Vice President
and Chief Financial Officer with an entity of an equivalent size and nature as
the Company.
4. Performance of Duties; Commitment of Time. During the Employment Term, the
Executive shall discharge the following obligations:
     (a) Except for illness, reasonable vacation periods, and reasonable leaves
of absence, the Executive shall, subject to Paragraph 4(c) hereof, devote his
best efforts and full business time,

 



--------------------------------------------------------------------------------



 



Thomas A. Nardi
attention and skills to the business and affairs of the Company and its
subsidiaries, affiliates and divisions, as such business and affairs now exist
and as they may be hereafter changed or added to.
     (b) The Executive shall report directly to the Chief Executive Officer of
the Company (the “CEO”) and he shall perform all of his duties in accordance
with such reasonable directions, requests, rules and regulations as are
specified by the CEO in connection with his employment.
     (c) Nothing herein shall preclude the Executive from devoting such
reasonable time as required to serve, or to continue to serve, on the boards of
directors of, or to hold any other offices or positions in or with respect to,
other companies, organizations or entities, provided that (i) the Executive
gives prior notice to the Company of such other activities, (ii) such other
activities do not violate Paragraph 6 hereof, and (iii) such other activities
have no material effect on the time the Executive is required to spend in
connection with the services required of his hereunder.
5. Compensation and Benefits.
     (a) Base Salary. During the Employment Term, the Executive will receive an
annual salary, payable in monthly or more frequent installments, of $450,000
subject to authorized withholding and other required deductions. The annual
salary will be reviewed annually and, if appropriate, increased by the Company
in its sole discretion. Such annual salary, as so increased, is hereinafter
referred to as the “Base Salary.” In no event shall the Executive’s Base Salary
be reduced below 85 percent of $450,000.
     (b) Initial Equity Grant. Effective the the date of the commencement of the
Employment Term, the Company shall make a one-time grant to the Executive of
restricted shares of Company common stock with an aggregate value of $500,000
calculated based on the closing price of Company common stock shares as of the
date of the commencement of the Employment Term, (the “Initial Employment
Incentive Equity Grant”), pursuant and subject to the terms and conditions of
this Agreement, the Navigant Consulting, Inc. 2005 Long Term Incentive Plan, as
in effect or amended from time to time (“LTIP”), and the Restricted Stock Award
Agreement embodying such grant (“Restricted Stock Award Agreement”) which the
Executive must execute and return to the Company as a pre-condition to such
grant. The Restricted Stock Award Agreement shall provide that 25% of the total
number of shares granted in the Initial Employment Incentive Equity Grant will
vest on each of the first four annual anniversaries of the Effective Date,
subject to the terms and conditions of this Agreement, the Restricted Stock
Award Agreement and the LTIP. During the Employment Term, the Executive shall
achieve and maintain a minimum level of Company stock ownership at the level(s)
and time(s) and otherwise in the manner set forth in the Company’s Stock
Ownership Guidelines (as in effect or amended from time to time) or other
similar Company guideline or policy.
     (c) Annual Cash Incentive Bonus. During the Employment Term, the Executive
will be eligible to receive an annual cash incentive bonus based upon the
Executive’s and/or the Company’s achievement of annual performance goals or
objectives. The bonus goals and objectives shall be determined by the Company.
The Executive shall have a target bonus equal to 60% to 70% of the Base Salary.
The Company shall have the sole discretion to determine

2



--------------------------------------------------------------------------------



 



Thomas A. Nardi
whether the bonus goals and objectives have been met. Payment is made on or
before March 15th of each calendar year immediately following the year in which
such compensation is earned.
     (d) Long Term Incentive Compensation During the Employment Term, the
Executive will be eligible to receive long term incentive compensation based
upon the Executive’s and/or the Company’s achievement of annual performance
goals or objectives. The bonus goals and objectives shall be determined by the
Company. The Company shall have the sole discretion to determine whether the
bonus goals and objectives have been met. Long term incentive compensation is
generally paid in March of each calendar year immediately following the year in
which such compensation is earned.
     (e) Employee Benefits and Perquisites. During the Employment Term, the
Executive will be entitled to receive all benefits and perquisites of employment
generally available to other members of the Company’s senior executive
management, upon his satisfaction of the eligibility or participation criteria
therefore. The Company reserves the right to modify employee benefits and
perquisites at its discretion .
     (f) Reimbursement of Business Expenses. The Company shall pay or reimburse
the Executive, in accordance with its normal policies and practices, for all
reasonable business expenses incurred by the Executive in connection with the
performance of his obligations hereunder. The Executive shall produce accounts
and vouchers or other reasonable evidence of expenses incurred or payments made
by the Executive, all in accordance with the Company’s regular procedures in
effect from time to time and in form suitable to establish the validity and
deductibility of such expenses for tax purposes.
     (g) Withholding Taxes. There shall be deducted and withheld from the Base
Salary and all other compensation payable to the Executive during or for the
Employment Term any and all amounts required to be deducted or withheld under
the provisions of any statute, regulation, ordinance or order.
6. Obligations of the Executive During and After Employment.
     (a) The Executive acknowledges and agrees that solely by virtue of his
employment by, and relationship with, the Company, he will acquire “Confidential
Information,” as defined in subparagraph (vii) below, as well as special
knowledge of the Company’s business and its relationships with its clients and
employees, and that, but for his association with the Company, the Executive
will not have had access to said Confidential Information or knowledge of said
relationships. The Executive further acknowledges and agrees (1) that the
Company has long term relationships with its clients and employees, and that
those relationships were developed at great expense and difficulty to the
Company over several years of close and continuing involvement; (2) that the
Company’s relationships with its clients and employees are and will continue to
be valuable, special and unique assets of the Company and (3) that the Company
has the following protectable interests that are critical to its competitive
advantage in the industry and would be of demonstrable value in the hands of a
competitor: Company-specific information concerning revenues, costs, margins,
marketing strategies, employees, compensation systems, employee benefits,
corporate development plans and opportunities, financial, accounting and

3



--------------------------------------------------------------------------------



 



Thomas A. Nardi
corporate governance systems, and concepts, ideas, and other matters not
generally known to the public. The Company acknowledges and agrees that such
protectable interests do not include information properly in the public domain,
or the generalized knowledge, skills and know-how possessed by the Executive,
whether as a result of his employment or otherwise. In return for the
consideration described in this Agreement, the Executive hereby represents,
warrants and covenants as follows:
          (i) The Executive has executed and delivered this Agreement as his
free and voluntary act, after having determined that the provisions contained
herein are of a material benefit to him, and that the duties and obligations
imposed on him hereunder are fair and reasonable and will not prevent him from
earning a comparable livelihood following the termination of his employment with
the Company;
          (ii) The Executive has read and fully understands the terms and
conditions set forth herein, has had time to reflect on and consider the
benefits and consequences of entering into this Agreement, and has had the
opportunity to review the terms hereof with an attorney or other representative
if he so chooses;
          (iii) The execution and delivery of this Agreement by the Executive
does not conflict with, or result in a breach of or constitute a default under,
any agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;
          (iv) The Executive agrees that, during the time of his employment with
the Company and for a period of one year after termination of the Executive’s
employment hereunder for any reason whatsoever or for no reason, whether
voluntary or involuntary, the Executive will not, except on behalf of the
Company, anywhere in North America or in any other place or venue where the
Company or any affiliate, subsidiary or division thereof now conducts or
operates, or may conduct or operate, its business prior to the date of the
Executive’s termination of employment:
               (a) directly or indirectly, contact, solicit or direct any
person, firm, corporation, association, or other entity to contact or solicit,
any of the Company’s clients or prospective clients (as they are hereinafter
defined) for the purpose of selling or distributing or attempting to sell or
distribute, any products and/or services in competition with the Company to its
clients during the term hereof. In addition, the Executive will not disclose the
identity of any such clients or prospective clients, or any part thereof, to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, except to the extent (1) required by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
the Executive gives prompt notice of such requirement to the Company to enable
the Company to seek an appropriate protective order, or (2) such disclosure is
necessary to perform properly the Executive’s duties under this Agreement;
               (b) directly or indirectly, solicit on his own behalf or on
behalf of any other person, the services of any person who is an employee of the
Company, nor solicit any of the Company’s employees to terminate employment with
the Company; and

4



--------------------------------------------------------------------------------



 



Thomas A. Nardi
               (c) act as a consultant, advisor, officer, manager, agent,
director, partner, independent contractor, owner, or employee for or on behalf
of any of the Company’s competitors (as hereinafter defined);
          (v) The scope described above is necessary and reasonable in order to
protect the Company in the conduct of its business and that, if the Executive
becomes employed by another employer, he shall be required to disclose the
existence of this Paragraph 6 to such employer and the Executive hereby consents
to and the Company is hereby given permission to disclose the existence of this
Paragraph 6 to such employer;
          (vi) For purposes of this Paragraph 6, “client” shall be defined as
any person, firm, corporation, association, or entity that purchased any type of
product and/or service from the Company or is or was doing business with the
Company within the 12-month period immediately preceding termination of the
Executive’s employment. For purposes of this Paragraph 6, “prospective client”
shall be defined as any person, firm, corporation, association, or entity
contacted or solicited in writing by the Company or who contacted the Company
within the 12-month period immediately preceding the termination of the
Executive’s employment for the purpose of having such persons, firms,
corporations, associations, or entities become a client of the Company. For
purposes of this Paragraph 6, the Company’s competitors shall include any
business that provides consulting services in actual and substantial competition
with the Company, including but not limited to FTI Consulting, Inc. Charles
River Associates, Inc., Huron Consulting, LECG, Aon Consulting and Marsh &
McLennan Companies;
          (vii) Both during his employment and thereafter he will not, for any
reason whatsoever, use for himself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during his relationship with the Company, except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to be
disclosed in order to perform properly the Executive’s duties under this
Agreement. The Executive further agrees to use Confidential Information solely
for the purpose of performing duties with the Company and further agrees not to
use Confidential Information for his own private use or commercial purposes. The
Executive agrees that “Confidential Information” includes but is not limited to:
(1) any financial, engineering, business, planning, operations, services,
potential services, products, potential products, technical information and/or
know-how, organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Company; (2) any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, client lists, or documents of the Company; (3) any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and (4) any other information, written, oral, or electronic,
whether existing now or at some time in the future, and

5



--------------------------------------------------------------------------------



 



Thomas A. Nardi
whether pertaining to current or future developments, which pertains to the
Company’s affairs or interests or with whom or how the Company does business.
The Company acknowledges and agrees that Confidential Information does not
include information properly in the public domain, or the generalized knowledge,
skills and know-how possessed by the Executive, whether as a result of his
employment or otherwise;
          (viii) During the Employment Term, the Executive will not remove from
the Company’s premises any documents, records, files, notebooks, correspondence,
reports, video or audio recordings, computer printouts, computer programs,
computer software, price lists, microfilm, drawings, or other similar documents
containing Confidential Information, including copies thereof, whether prepared
by him or others, except as his duties under this Agreement shall require, and
in such cases, will promptly return such items to the Company. Upon termination
of his employment with the Company, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Company
immediately;
          (ix) All ideas, inventions, designs, processes, discoveries,
enhancements, plans, writings, and other developments or improvements (the
“Inventions”) conceived by the Executive, alone or with others, during the term
of his employment, whether or not during working hours, that are within the
scope of the Executive’s business operations or that relate to any of the
Company’s work or projects (including any and all inventions based wholly or in
part upon ideas conceived during the Executive’s employment with the Company),
are the sole and exclusive property of the Company. The Executive further agrees
that (1) he will promptly disclose all Inventions to the Company and hereby
assigns to the Company all present and future rights he has or may have in those
Inventions, including without limitation those relating to patent, copyright,
trademark or trade secrets; and (2) all of the Inventions eligible under the
copyright laws are “work made for hire.” At the request of and without charge to
the Company and without cost to the Executive, the Executive will do all things
deemed by the Company to be reasonably necessary to perfect title to the
Inventions in the Company and to assist in obtaining for the Company such
patents, copyrights or other protection as may be provided under law and desired
by the Company, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. Notwithstanding the
foregoing, pursuant to the Employee Patent Act, Illinois Public Act 83-493, the
Company hereby notifies the Executive that the provisions of this subparagraph
(ix) shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Executive’s own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Executive for the Company;
          (x) All client lists, supplier lists, and client and supplier
information are and shall remain the exclusive property of the Company,
regardless of whether such information was developed, purchased, acquired, or
otherwise obtained by the Company or the Executive. The Executive also agrees to
furnish to the Company on demand at any time during his employment, and upon the
termination of his employment, any records, notes, computer printouts, computer
programs, computer software, price lists, microfilm, or any other documents
related to the Company’s business, including originals and copies thereof;

6



--------------------------------------------------------------------------------



 



Thomas A. Nardi
          (xi) The Executive may become aware of “material” nonpublic
information relating to clients whose stock is publicly traded. The Executive
acknowledges that he is prohibited by law as well as by Company policy from
trading in the shares of such clients while in possession of such information or
directly or indirectly disclosing such information to any other persons so that
they may trade in these shares. For purposes of this subparagraph (xi),
“material” information may include any information, positive or negative, which
might be of significance to an investor in determining whether to purchase, sell
or hold the stock of publicly traded clients. Information may be significant for
this purpose even if it would not alone determine the investor’s decision.
Examples include a potential business acquisition, internal financial
information that departs in any way from what the market would expect, the
acquisition or loss of a major contract, or an important financing transaction.
     (b) Remedy for Breach. The Executive agrees that in the event of a material
breach or threatened material breach of any of the covenants contained in this
Paragraph 6, the Company will have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.
     (c) Blue-Penciling. The Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court or arbitrator determines that any of said
noncompetition and other restrictive covenants and agreements, or any part
thereof, is unenforceable because of the duration or geographic scope of such
provision or otherwise, such court or arbitrator will have the power to reduce
the duration, geographic scope or other scope of such provision, as the case may
be, and, in its reduced form, such provision will then be enforceable to the
maximum extent permitted by applicable law.
7. Termination of Employment.
     (a) Termination as a Result of Death or Disability. The Executive’s
employment with the Company shall terminate automatically upon the Executive’s
death during the Employment Term. If the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of “Disability”
set forth below), the Company may give to the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Company (the “Disability Effective
Date”), provided that, within the 30 days after receipt of notice, the Executive
shall not have returned to substantial performance of the Executive’s duties.
For purposes of this Agreement, “Disability” shall mean the absence of the
Executive from the Executive’s duties with the Company for 120 consecutive days,
or a total of 180 days in any 12-month period, as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician jointly selected by the Company and the Executive or the Executive’s
legal representative, or, if the parties cannot

7



--------------------------------------------------------------------------------



 



Thomas A. Nardi
agree on the selection of such physician then each shall choose a physician and
the two physicians shall jointly select a physician to make such binding
determination.
     (b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the Company specifying such Cause and the expiration of the
cure period specified below, and thereafter, the Company’s obligations hereunder
(other than the obligation to pay any accrued salary or benefit) shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the Company shall have given the Executive written notice specifying
the conduct alleged to have constituted such Cause. The Executive shall have
30 days to cure the matters specified in the notice delivered by the Board of
Directors (to the extent that such matters are curable). For purposes of this
Agreement, “Cause” shall mean the Executive’s willful misconduct, dishonesty or
other willful actions (or willful failures to act) which are materially and
demonstrably injurious to the Company, or a material breach by the Executive of
one or more terms of this Agreement, which shall include the Executive’s
habitual neglect of the material duties required of his under this Agreement.
For purposes of this Paragraph, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.
     (c) Termination by the Executive for Good Reason. The Executive’s
employment with the Company may be terminated by the Executive for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean any of the following
actions, if taken without the express written consent of the Executive: (1) any
material change by the Company in the Executive’s title, functions, duties, or
responsibilities, which changes would cause the Executive’s position with the
Company to become of significantly less responsibility, importance or scope as
compared to the position and attributes that applied to the Executive as of the
Effective Date; (2) any material failure by the Company to comply with any of
the provisions of the Agreement; or (3) the requirement made by the Company that
the Executive change his manner of performing his responsibilities so as to
require him to relocate his residence.
     (d) Termination by the Company Other Than for Cause or Disability or
Termination by the Executive Without Good Reason. The Executive’s employment
with the Company may be terminated on written notice at any time during the
Employment Term by the Company other than for Cause or Disability or by the
Executive without Good Reason.
     (e) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (3) specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the

8



--------------------------------------------------------------------------------



 



Thomas A. Nardi
Company, respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
8. Obligations of the Company upon Termination of Employment. Except as
otherwise delayed pursuant to Paragraph 11 relating to the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
Specified Employees (as defined herein), the following provisions shall apply:
     (a) Termination by the Company Other Than for Cause, Death or Disability or
by the Executive for Good Reason. If, during the Employment Term, the Executive
incurs a “Separation from Service” within the meaning of Section 409A of the
Code (a “Separation from Service”) by reason of (i) the Company’s termination of
the Executive’s employment other than for Cause, death or Disability or (ii) the
Executive’s resignation from employment for Good Reason, then in any such case
the Company shall pay to the Executive in a lump sum in cash within 30 days
after the date of Separation from Service (or, in the event any amounts due
cannot be determined within this period, as soon thereafter as is practicable in
accordance with U.S. Treasury Regulation § 1.409A-3(d), relating to
administrative delays) an amount equal to 1.0 times the sum of (1) the
Executive’s then current Base Salary plus (2) the average of his three most
recent annual bonuses. The provisions of this subparagraph 8(a) shall not affect
any rights of the Executive under the Company’s benefit plans or programs.
     (b) Termination as a result of the Executive’s Disability or Death. If,
during the Employment Term, the Executive incurs a Separation from Service by
reason of the Executive’s Disability or death, then the Company shall pay to the
Executive or the Executive’s legal representatives in a lump sum within 30days
after the date of Separation from Service (or, in the event any amounts due
cannot be determined within this period, as soon thereafter as is practicable in
accordance with U.S. Treasury Regulation § 1.409A-3(d), relating to
administrative delay) an amount equal to 1.0 times the sum of (1) the
Executive’s then current Base Salary plus (2) the average of his three most
recent annual incentive compensation cash bonuses. The provisions of this
subparagraph 8(b) shall not affect any rights of the Executive’s heirs,
administrators, executors, legatees, beneficiaries or assigns under the
Company’s benefit plans or programs.
     (c) Termination by the Company for Cause or by the Executive other than for
Good Reason. If, during the Employment Term, the Executive incurs a Separation
from Service by reason of (i) the Company’s termination of the Executive’s
employment for Cause, or (ii) the Executive’s resignation, excluding a
resignation by him for Good Reason and excluding a resignation by him during the
period following a Change of Control provided in subparagraph (d)(II) below,
then the Company shall have no further obligation to the Executive other than
the obligation to pay to the Executive (A) his Base Salary through the date of
Separation from Service and (B) any other compensation and benefits due to the
Executive in accordance with this Agreement, in each case to the extent
theretofore unpaid.
     (d) Termination following Change of Control. If the Executive incurs a
Separation from Service by reason of (I) the Company’s termination of the
Executive’s employment during the one year period following a Change of Control
of the Company or (II) the Executive’s

9



--------------------------------------------------------------------------------



 



Thomas A. Nardi
resignation, for any reason, during the period beginning six months and ending
twelve months following a Change of Control, then the Company shall pay to the
Executive or the Executive’s legal representatives in a lump sum in cash on the
date of such Separation from Service (or, in the event any amounts due cannot be
determined within this period, as soon thereafter as is practicable in
accordance with U.S. Treasury Regulation § 1.409A-3(d), relating to
administrative delay) an amount equal to two times the sum of (1) the
Executive’s Base Salary as of the date of the Change of Control plus (2) the
average of his three most recent annual bonuses; provided that, the payment
under this subparagraph (d) shall be in lieu of any payment under subparagraphs
(a), (b) or (c) above, and if the Executive has already received any such
payment, the payment under this subparagraph (d) shall be reduced, but not below
zero, by the amount of such other payment. For the purpose of this Agreement, a
“Change of Control” shall have been deemed to have occurred if at any time
during the Employment Term:
     (i) the Company sells or otherwise disposes in an arms length transaction
assets of the Company having a fair market value of at least 60% of the fair
market value of the total assets of the Company and its subsidiaries on a
consolidated basis, or the Company sells or otherwise disposes of a majority of
the equity ownership or voting control of any member of any corporation or other
entity holding substantially all of the assets of the Company, in a single
transaction or series of related transactions, or
     (ii) acquisition by (A) any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) or (B) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (1) the shares of
Common Stock outstanding immediately after such acquisition (the “Company Common
Stock”) or (2) the combined voting power of the voting securities of the Company
entitled to vote generally in the election of directors outstanding immediately
after such acquisition (the “Company Voting Securities”); provided, however,
that for purposes of this subparagraph (ii) the following acquisitions of
securities shall not constitute or be included when determining whether there
has been a Change of Control: (1) any acquisition by the Company, or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
     (iii) consummation of a reorganization, merger or consolidation or the sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of the assets of another corporation by the Company (in each
case, a “Business Combination”), unless, following any such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and
Company Voting Securities outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which,
as a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either

10



--------------------------------------------------------------------------------



 



Thomas A. Nardi
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Company Common Stock and Company Voting Securities outstanding, as the
case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan or related trust of the
Company or any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Board of Directors at the time of the execution
of the initial agreement, or of the action of the Board of Directors, providing
for such Business Combination.
     (e) Other Benefits Upon Termination. Subject to the foregoing, the
Executive’s participation in (if any) and rights under (if any) any Company
employee benefit plans and programs upon and after any termination of the
Executive’s employment by either party for any or no reason (including without
limitation under the LTIP and any Restricted Stock Award Agreement(s) executed
thereunder) will be governed by the terms and conditions of those plans and
programs (as in effect or amended from time to time).
9. Golden Parachute Provision.
     In the event that in the opinion of tax counsel selected by the Executive
and compensated by the Company (“Executive’s Tax Counsel”), a payment or benefit
received or to be received by the Executive following his Separation from
Service (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any of its subsidiaries, affiliates
or divisions) (collectively, with the payments provided for in the foregoing
provisions of Paragraph 8, the “Post Termination Payments”) would be subject to
excise tax (in whole or in part) as a result of Section 280G of the Code, and as
a result of such excise tax, the net amount of Post Termination Payments
retained by the Executive (taking into account federal and state income taxes
and such excise tax) would be less than the net amount of Post Termination
Payments retained by the Executive (taking into account federal and state income
taxes) if the Post Termination Payments were reduced or eliminated as described
in this Paragraph 9, then the Post Termination Payments shall be reduced or
eliminated until no portion of the Post Termination Payments is subject to
excise tax, or the Post Termination Payments are reduced to zero. For purposes
of this limitation (i) no portion of the Post Termination Payments the receipt
or enjoyment of which the Executive shall have waived in writing prior to the
date of payment following termination of the Post Termination Payments shall be
taken into account, (ii) no portion of the Post Termination Payments shall be
taken into account which in the opinion of Executive’s Tax Counsel does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code, (iii) the Post Termination Payments shall be reduced only to the extent
necessary so that the Post Termination Payments (other than those referred to in
clauses (i) and (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
or are otherwise not subject to excise tax, in the opinion of Executive’s Tax
Counsel, and (iv) the value of any non-cash benefit and all

11



--------------------------------------------------------------------------------



 



Thomas A. Nardi
deferred payments and benefits included in the Post Termination Payments shall
be determined by the mutual agreement of the Company and the Executive in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
10. Governing Law; Arbitration; Jurisdiction; Attorneys’ Fees.
     This Agreement is made and entered into and will be governed by and
interpreted in accordance with the laws of and before the courts of the State of
Illinois. The Company and the Executive agree that any dispute regarding this
Agreement that cannot be resolved amicably by the parties, will be submitted to
arbitration within 60 days of the date the dispute arose and will be resolved in
accordance with Employment Arbitration Rules of the American Arbitration
Association then in effect. The arbitrator will be mutually selected by the
parties or in the event the parties cannot mutually agree, then appointed by the
American Arbitration Association. Any arbitration will be held in Chicago,
Illinois and the arbitrator will apply Illinois law. Judgment upon any award
rendered by the arbitrator will be final and binding and may be entered in any
court of competent jurisdiction. The Company will have the absolute right to
seek equitable remedies in any state court of competent jurisdiction in the
State of Illinois, County of Cook, or in a United States District Court in the
State of Illinois pursuant to Paragraph 6(b) hereof. The parties shall be
responsible for their own costs and expenses under this Paragraph 10; provided,
however, all costs, fees and expenses (including reasonable attorneys’ fees
associated with such arbitration and court action to enforce judgment upon any
award made by an arbitrator) shall be borne by the Company if the Executive
prevails.
11. Section 409A of the Code.
     (a) This Agreement is intended to meet the requirements of Section 409A of
the Code, and shall be interpreted and construed consistent with that intent.
     (b) Notwithstanding any other provision of this Agreement, to the extent
that the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:
     (i) If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation
from Service (the “Separation Date”), then no such payment shall be made during
the period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of the
Executive’s death, if the earlier making of such payment would result in tax
penalties being imposed on the Executive under Section 409A of the Code. The
amount of any payment that would otherwise be paid to the Executive during this
period shall instead be paid to the Executive on the first business day
following the date that is six months following the Separation Date or, if
earlier, the date of the Executive’s death.
     (ii) Payments with respect to reimbursements of all expenses pursuant to
this Agreement shall be made promptly, but in any event on or before the last
day of the calendar year following the calendar year in which the relevant
expense is incurred. The

12



--------------------------------------------------------------------------------



 



Thomas A. Nardi
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year and
the Executive’s right to have the Company pay such expenses may not be
liquidated or exchanged for any other benefit.
The Executive hereby agrees that the Company may, without further consent from
the Executive, make any and all changes to this Agreement as may be necessary or
appropriate to avoid the imposition of penalties on the Executive pursuant to
Section 409A of the Code, while not substantially reducing the aggregate value
to the Executive of the payments and benefits to, or otherwise adversely
affecting the rights of, the Executive under this Agreement.
12. Miscellaneous.
     (a) Entire Agreement. This Agreement (and any Restricted Stock Award
Agreement executed pursuant to the LTIP) constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all previous agreements, written or oral, regarding the
subject matter hereof between the parties hereto. Except as otherwise provided
for in Paragraphs 6(c), 11 or 12(e) of this Agreement, this Agreement shall not
be modified or amended, except by a written agreement signed by the parties
hereto.
     (b) Notices. All notices, requests, demands and other communications
required or permitted to be given or made under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand, sent by
generally recognized overnight courier service, telex or telecopy with
confirmation of receipt, or mail:

         
 
  (i)   to the Company:
 
       
 
      Navigant Consulting, Inc.
 
      Attn: Chief Executive Officer
 
      30 S. Wacker
 
      Chicago, Illinois 60606
 
       
 
  (ii)   to the Executive:
 
       
 
      Thomas A. Nardi
 
      2570 River Woods
 
      Naperville, IL 60565

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.
     (c) Indemnification. To the fullest extent permitted by law and in addition
to any other rights permitted or granted under the Company’s certificate of
formation and operating agreement, each as amended to date, or any agreement or
policy of insurance, or by law, the Company shall indemnify the Executive if the
Executive is made a party, or threatened to be made a party, to any threatened,
pending, or contemplated action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that the Executive is or
was

13



--------------------------------------------------------------------------------



 



Thomas A. Nardi
an employee, officer or director of the Company or any subsidiary of the
Company, in which capacity the Executive is or was serving at the Company’s
request, against any and all costs, losses, damages, judgments, liabilities and
expenses (including reasonable attorneys’ fees) which may be suffered or
incurred by him in connection with any such action, suit or proceeding;
provided, however, that there shall be no indemnification in relation to matters
as to which the Executive is adjudged to have been guilty of fraud or bad faith
or as a result of the Executive’s material breach.
     (d) Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company it shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
will inure to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. For purposes of this Agreement, the
term “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
     (e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision will thereupon be deemed modified only to
the extent necessary to render such provision valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be. Should this Agreement, or any one or more of the
provisions hereof, be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, the Agreement or any such
provision or provisions will not as a consequence thereof be deemed to be
invalid, illegal or unenforceable in any other governmental jurisdiction or
subdivision thereof.
     (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
     (g) Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original and both of which taken together will
constitute a single instrument.
(signature page follows)

14



--------------------------------------------------------------------------------



 



Thomas A. Nardi
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  /s/ Thomas A. Nardi                   Thomas A. Nardi    
 
                Navigant Consulting, Inc.    
 
           
 
  By   /s/ William M. Goodyear
 
William M. Goodyear    
 
  Its   Chief Executive Officer    

15